Title: To Thomas Jefferson from George Buchanan, 21 August 1793
From: Buchanan, George
To: Jefferson, Thomas



Hon’d Sir
Balte August 21 1793

I hope I have not taken too great a liberty in Dedicating the enclosed to you, the subject I know corresponds with your principles, and the civilities which I had the honor of receiving from you while in Paris, not being obliterated from my memory, enduced me to it. And should it meet with your approbation it will add much to my satisfaction.
I have sent the President a Copy, accompanyed with a letter, offering myself a Candidate for the office vacated by the death of Col. Balard of this Town—and great would be my obligation Sir, if I could pray your  assistance in obtaining the request; and trusting that you will immediately make intercession for me before it is too late, suffer me to subscribe myself your very humble servant & Friend

Geo Buchanan

